Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 16th day of March 2007,
is entered into by Capital One Financial Corporation, a Delaware corporation,
with its principal place of business at 1680 Capital One Drive, McLean,
Virginia, together with its subsidiaries and affiliates, (the “Company” or
“Capital One”), and Lynn Pike (the “Executive” or “her”).

The Company desires to employ the Executive, and the Executive desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties agree
as follows:

1. Effective Date, Coverage and Definitions.

1.1 Effective Date. This Agreement shall become effective on the first day of
the Executive’s employment at Capital One (the “Effective Date”).

1.2 Coverage. For purposes of this Agreement, “Capital One” or “the Company”
shall mean Capital One Financial Corporation along with its direct and indirect
affiliates and subsidiaries.

2. Term of Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on the Effective Date and
continuing until termination of employment, at either the Executive or the
Employer’s election (the “Employment Period”). The Executive shall be employed
at-will, and may be terminated at any time for any reason, with or without
cause, subject to the terms of this Agreement. Likewise, the Executive may
resign at any time, with or without good reason, subject to the terms of this
Agreement.

3. Capacity. The Executive shall initially serve as Chief Operating Officer of
Capital One’s Banking Segment and will transition over the first year of the
Employment Period to the role of President of Capital One’s Banking Segment once
the current President of the Banking Segment ceases to hold such title. The
Executive shall have the rights, duties, and



--------------------------------------------------------------------------------

responsibilities commensurate with her position as determined by Capital One’s
Chief Executive Officer (the “CEO”), Capital One’s Board of Directors (the
“Board”) or their designee. During the Employment Period, the Executive shall be
subject to, and shall act in accordance with, all reasonable instructions and
directions of the CEO, the Board or their designee and all applicable policies
and rules of the Company.

3.1 Duties. The Executive hereby accepts such employment and agrees to undertake
the duties and responsibilities inherent in such position and such other duties
and responsibilities as the CEO, the Board or their designee shall from time to
time reasonably assign to the Executive, commensurate with such position. The
Executive agrees to devote her entire business time, attention and energies to
the business and interests of the Company during the Employment Period. The
Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein which may be
adopted from time to time by the Company.

3.2 Other Employment. During the Employment Period, the Executive may not,
without the prior written consent of the Board or its designee, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an executive of the Company), provided that it shall not be a
violation of the foregoing for the Executive to (i) act or serve as a director,
trustee or committee member of any civic or charitable organization, (ii) act or
serve as a director or committee member of another business to the extent the
Executive serves such business in such capacity as of the Effective Date,
provided that such activities are disclosed to the CEO and do not compete
against Capital One or otherwise present any conflict of interest with the
Company, and (iii) manage her personal, financial and legal affairs, so long as
such activities do not interfere with the performance of her duties and
responsibilities to the employer as provided hereunder.

3.3 Definitions. The term “Banking Segment” shall mean the consumer, commercial
and other banking business of the Company in the United States, including any
such business that is acquired by the Company after the Effective Date and
including any such business of any other entity with which the Company enters
into a business combination,

 

   - 2 -   



--------------------------------------------------------------------------------

whether by reason of merger or otherwise; provided that the Banking Segment does
not include any Non-Banking Business (defined below), except that the Banking
Segment may conduct the same types of businesses as those conducted by a
Non-Banking Business until such time as the Company, in its discretion after
consultation with the Executive, determines to consolidate such business or
product of the Banking Segment with any business conducted by the Company
outside of the Banking Segment. The term “Non-Banking Business” means any of the
following businesses which may be conducted by the Company: automobile lending
business, credit card lending business, home mortgage lending business, home
equity lending business, insurance brokerage business, direct small business
lending business, point-of-sale healthcare or home improvement lending business
or installment loan business.

4. Compensation and Benefits.

4.1 Salary. The Company shall pay the Executive, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
of $600,000 (the “Base Salary”) for the one-year period commencing on the
Effective Date. Such salary shall be subject to adjustment thereafter as
determined by the Board or its designee.

4.2 Front End Bonus. As soon as practical after the Effective Date, the Company
shall pay the Executive a lump sum payment of $500,000, less applicable tax
withholdings. If the Executive voluntarily terminates her employment without
Good Reason within one year of the Effective Date, she shall be obligated to
repay this full amount to the Company.

4.3 Incentives. During the Employment Period, the Executive may be eligible to
earn certain annual cash incentives and long-term incentives under applicable
Company plans or policies, as such plans or policies may be amended from time to
time. The actual incentives will be determined by the Board or its designee, and
will be based, among other things, on individual and Company performance. The
long-term incentive award may include stock options, restricted stock, or other
award types allowed under Capital One’s 2004 Stock Incentive Plan, as amended
and restated, or any successor plan. For fiscal years 2007 and 2008, the target
annual cash incentive award shall be no less than 233% of the Executive’s Base
Salary. For fiscal years 2007 and 2008, the target long-term incentive award
shall be no less than 334% of the Executive’s Base Salary.

 

   - 3 -   



--------------------------------------------------------------------------------

4.4 Special Equity Grant. Subject to approval by the Board’s Compensation
Committee (the “Compensation Committee”) at the first scheduled meeting after
the Effective Date and pursuant to the 2004 Stock Incentive Plan, as amended and
restated, or any successor plan, the Executive shall be awarded nineteen
thousand four hundred eighty-one (19,481) shares of restricted stock,
twenty-five percent (25%) of which shall vest one year after the grant date,
twenty-five percent (25%) of which shall vest two years after the grant date,
and fifty percent (50%) of which shall vest three years after the grant date.
The terms of the restricted stock grant will be set out in a separate agreement,
which agreement shall supersede the terms of this Agreement as to the grant. In
addition, subject to approval by the Compensation Committee at the first
scheduled meeting after the Effective Date and pursuant to the 2004 Stock
Incentive Plan, as amended and restated, or any successor plan, the Executive
shall be awarded one hundred two thousand five hundred eighty-three
(102,583) stock options, thirty-three and a third percent (33 1/3%) of which
shall vest one year after the grant date, thirty-three and a third percent
(33 1/3%) of which shall vest two years after the grant day and thirty-three and
a third percent (33 1/3%) of which shall vest three years after the grant date.
The terms of the stock option grant will be set out in a separate agreement,
which agreement shall supersede the terms of this Agreement as to the grant.

4.5 Benefits and Perquisites. The Executive will be eligible to participate in
Company benefits and perquisites commensurate with those typically made
available to similarly situated Executives of the Company under applicable plans
or policies of the Company, as such plans or policies may be amended from time
to time, to the extent that the Executive’s position, tenure, salary, age, and
other qualifications make her eligible to participate. The Executive shall be
entitled to four (4) weeks paid vacation per year, to be taken at such times as
may be approved by the Board or its designee. In addition, for the first twelve
months of the Employment Period, Capital One shall (i) reimburse the Executive
for the cost of the Executive to maintain a temporary residence in New York
City, in an amount not to exceed fifteen thousand dollars ($15,000) per month,
and (ii) shall reimburse the Executive for the cost of reasonable commercial air
travel expenses for a monthly trip to and from her current residence in
California.

 

   - 4 -   



--------------------------------------------------------------------------------

4.6 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of her duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to limitations, adopted by the Company from time to
time.

4.7 Withholding. All salary, bonus and other compensation payable to the
Executive shall be subject to applicable taxes, and Capital One may withhold
from any amounts payable to the Executive hereunder all federal, state, local or
other taxes that it may reasonably determine are required or advisable to be
withheld pursuant to any applicable law or regulation.

5. Termination of Employment. The employment of the Executive by the Company
pursuant to this Agreement shall terminate on the day any of the following occur
(the “Termination Date”):

5.1 At the election of the Company, for Cause, immediately upon written notice
by the Company to the Executive, which notice shall identify the Cause upon
which the termination is based. “Cause” shall mean the Executive:

(a) has committed an intentional act of fraud, embezzlement or theft in the
course of her employment or otherwise engaged in any intentional misconduct
which is materially injurious to the financial condition or business reputation
of the Company;

(b) has committed intentional damage to the property of the Company or committed
intentional wrongful disclosure of Confidential Information which is materially
injurious to the financial condition or business reputation of the Company;

(c) has been convicted with no further possibility of appeal or entered a guilty
or nolo contendere plea with respect to a crime within the meaning of Sections
5.1(a) and 5.1(b) or a crime involving moral turpitude or been convicted with no
further possibility of appeal or entered a guilty pleas with respect to any
felony;

(d) has engaged in willful and substantial refusal to perform the essential
duties of her position (occasioned by reason other than Disability of the
Executive) which has not been cured within 30 days after written notice of the
breach by the Company to the Executive specifying the nature of the breach;

 

   - 5 -   



--------------------------------------------------------------------------------

(e) has committed a material breach of her obligations under Sections 7 or 8 of
this Agreement which has not been cured within 30 days after written notice of
the breach by the Company to the Executive specifying the nature of the breach;

(f) has intentionally, recklessly or negligently violated any code of ethics,
code of conduct, or equivalent code or policy of the Company applicable to the
Executive; or

(g) has intentionally, recklessly or negligently violated any provision of The
Sarbanes-Oxley At of 2002 or any of the rules adopted by the Securities and
Exchange Commission implementing any such provisions.

No act or failure to act on the part of the Executive will be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
will be deemed “intentional” only if done or omitted to be done by the Executive
in bad faith and without reasonable belief by the Executive that her action or
omission was in the best interest of the Company. The Company may terminate the
Executive’s employment under this Agreement on account of Cause by action of the
Board, acting in good faith. The Board shall provide written notice to the
Executive of such termination, which notice shall (1) include the specific
termination provision in this Agreement relied upon and (2) include a
description of the specific reasons for the determination of Cause. The
Executive shall have the opportunity to appear before the Board, with or without
legal representation, within 30 days after receipt of such notice, to present
arguments and evidence on her behalf. Following such presentation (or upon
Executive’s failure to appear at such presentation following receipt of notice
as provided herein), the Board, by an affirmative vote of not less than 3/4 of
its members, shall confirm whether the actions or inactions of the Executive
constitute Cause hereunder and, if determined to be Cause, the Date of
Termination of the Executive for Cause shall be the date on which such vote is
obtained (or such later date as determined by the Board). The Company, on action
of the Board, may suspend the Executive’s title an authority, but not the
Executive’s pay or benefits, pending the Executive’s opportunity to appear
before the Board; such suspension shall not constitute Good Reason under
Section 5.2 hereof.

 

   - 6 -   



--------------------------------------------------------------------------------

5.2 At the election of the Executive, for Good Reason, immediately upon written
notice by the Executive to the Company, which notice shall identify the Good
Reason upon which the termination is based. “Good Reason” shall mean:

(a) any material reduction in the Executive’s Base Salary, any material decrease
in the Executive’s job level or other material breach of Section 3, including
one which results in the Executive no longer reporting to the President of
Banking while she holds the title of Chief Operating Officer of the Banking
Segment or no longer reporting to the CEO after she holds the title of President
of the Banking Segment, or the assignment of duties which are not in the
aggregate reasonably comparable to the duties of other Executives in the
Executive’s job level;

(b) Capital One’s failure to appoint the Executive to the title of President of
the Banking Segment after the current President of the Banking Segment ceases to
hold such title; or

(c) any material breach by the Company of the Agreement which the Company fails
to cure within thirty (30) days after the Executive delivers to the Company a
written notice that specifically identifies such violation.

5.3 Upon the death or disability of the Executive. As used in this Agreement,
the term “Disability” shall mean the inability of the Executive, due to a
physical or mental disability, for a period of 90 days, whether or not
consecutive, during any 360-day period to perform the services contemplated
under this Agreement, with or without reasonable accommodation as that term is
defined under applicable federal law. A determination of disability shall be
made by a physician satisfactory to both the Executive and the Company, provided
that if the Executive and the Company do not agree on a physician, the Executive
and the Company shall each select a physician and these two together shall
select a third physician, whose determination as to disability shall be binding
on all parties.

5.4 At the election of either the Company, without Cause, or the Executive,
without Good Reason.

 

   - 7 -   



--------------------------------------------------------------------------------

6. Effect of Termination.

6.1 Payments Upon Termination.

(a) In the event the Executive’s employment is terminated pursuant to
Section 5.1, Section 5.3 or by the Executive pursuant to Section 5.4, the
Company shall pay to the Executive the compensation and benefits otherwise
payable to her under Section 4 through the Termination Date.

(b) In the event the Executive’s employment is terminated for Good Reason
pursuant to Section 5.2 or by the Company without Cause pursuant to Section 5.4
within two (2) years of the Effective Date, the Company shall provide the
Executive with:

(i) a lump sum amount payable in cash within 30 days of the Termination Date (or
such later date as may be required to comply with section 409A of the Internal
Revenue Code) which shall equal two times the sum of Executive’s Base Salary,
the target annual cash incentive established for the Executive in the year of
her termination and the cash equivalent of the target long-term incentive
established for the Executive in the year of her termination, provided that the
target annual cash incentive shall not be less than 233% of the Executive’s Base
Salary and the target long-term incentive shall not be less than 334% of the
Executive’s Base Salary; and

(ii) any unvested restricted stock or stock option grants awarded as part of the
Special Equity Grant pursuant to Section 4.4 of this Agreement shall immediately
vest in full.

These payments and accelerated vesting of restricted stock and stock option
awards shall constitute the sole remedy of the Executive in the event of a
termination of the Executive’s employment in the circumstances set forth in this
Section 6.1(b).

6.2 Payments Upon a Change Of Control

(a) In the event that the a Change of Control occurs within two (2) years of the
Effective Date and the Executive’s employment is terminated for Good Reason
pursuant to

 

   - 8 -   



--------------------------------------------------------------------------------

Section 5.2 or by the Company without Cause pursuant to Section 5.4 within two
(2) years after the Effective Date, the Company shall provide the Executive
with:

(i) a lump sum amount payable in cash within 30 days of the Termination Date (or
such later date as may be required to comply with section 409A of the Internal
Revenue Code) which shall equal two times the sum of Executive’s Base Salary,
the target annual cash incentive established for the Executive in the year of
her termination and the cash equivalent of the target long-term incentive
established for the Executive in the year of her termination provided that the
target annual cash incentive shall not be less than 233% of the Executive’s Base
Salary and the target long-term incentive shall not be less than 334% of the
Executive’s Base Salary; and

(ii) any unvested restricted stock or stock option grants awarded during her
employment shall immediately vest in full pursuant to the terms of the 2004
Stock Incentive Plan as amended and restated, or any successor plan.

These payments and accelerated vesting of restricted stock and stock option
awards, along with the additional payments set forth in Section 6.2(b), shall
constitute the sole remedy of the Executive in the event of a termination of the
Executive’s employment in the circumstances set forth in this Section 6.2(a).

(b) Certain Additional Change of Control Payments by the Company.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise as a result
of a Change of Control (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such

 

   - 9 -   



--------------------------------------------------------------------------------

taxes), including, without limitation, any income taxes and Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.

(ii) Subject to the provisions of Section 6.2(b)(iii), all determinations
required to be made under this Section 6.2(b), including whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
not specified herein to be used in arriving at such determinations, shall be
made by the Company’s certified public accounting firm immediately prior to the
Change of Control (the “Accounting Firm”). Such determination shall be made
within fifteen business days after request therefor by notice from the Executive
or the Company to such firm and to the other party hereto. In making such
determination with respect to any matter which is uncertain, the Accounting Firm
shall adopt the position which it believes more likely than not would be adopted
by the Internal Revenue Service. The Accounting Firm shall provide detailed
supporting calculations with respect to its determination both to the Company
and the Executive within such fifteen business day period. All fees and expenses
of the Accounting Firm under this Section 6.2(b)(ii) shall be borne solely by
the Company. The initial Gross-Up Payment, if any, as determined pursuant to
this Section 6.2(b)(ii), shall be paid by the Company to the Executive within
five days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any determination
by the Accounting Firm shall be final, binding and conclusive upon the Company
and the Executive, except as provided in the following sentences of this
Section 6.2(b)(ii). As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”) or that
Gross-Up Payments which have been made by the Company should not have been made
(“Excess Gross-Up Payment”), consistent with the calculations required to be
made hereunder. Either party hereto can request a redetermination by the
Accounting Firm. An Underpayment can result from a claim by

 

   - 10 -   



--------------------------------------------------------------------------------

the Internal Revenue Service or from a determination by the Accounting Firm. In
the event that the Internal Revenue Service makes a claim and the Company
exhausts its remedies pursuant to Section 6.2(b)(iii) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall promptly determine the amount of the Underpayment that has occurred and
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive. In the event that the Accounting Firm determines that
an Underpayment has occurred, the Accounting Firm shall promptly determine the
amount of the Underpayment, which shall be promptly paid by the Company to or
for the benefit of the Executive. An Excess Gross-Up Payment can result from a
determination by the Internal Revenue Service or the Accounting Firm. If the
Accounting Firm makes an Excess Gross-Up Payment determination, it must furnish
the Executive with a written opinion that the basis for its determination would
be accepted by the Internal Revenue Service and that the Executive has a right
to a refund of taxes or credit against taxes with respect to the Excess Gross-Up
Payment. The Executive shall promptly repay to the Company an amount equal to
the reduction in aggregate taxes due by the Executive resulting from such
determination by the Internal Revenue Service or the Accounting Firm, provided
that the Executive shall only be required to repay any portion of such amount
that had been paid to the Internal Revenue Service to the extent that and when
the Executive receives a refund from the Internal Revenue Service (or is
entitled and able to utilize such amount as a credit against other taxes due).

(iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(A) Give the Company any information reasonably requested by the Company
relating to such claim,

 

   - 11 -   



--------------------------------------------------------------------------------

(B) Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(C) Cooperate with the Company in good faith in order effectively to contest
such claim, and

(D) Permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any taxes, including, without limitation, any Excise Tax or
income tax, including interest and penalties with respect thereto, imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 6.2(b)(iii), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any taxes, including, without limitation, any Excise Tax
or income tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed

 

   - 12 -   



--------------------------------------------------------------------------------

to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(iv) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 6.2(b)(iii), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 6.2(b)(iii)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 6.2(b)(iii), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

(v) Payments or distributions by the Company to or for the benefit of the
Executive pursuant to any “incentive stock options” (within the meaning of
Section 422 of the Code) granted to the Executive which are vested as of the
date hereof shall be “Excluded Payments.” In the event that Payments which
include Excluded Payments are subject to Excise Tax, the determinations made
pursuant to Section 6.2(b)(ii) above shall be calculated with respect to all
Payments (including any Excluded Payments), but any resulting Gross-Up Payment
required to be made by the Company shall be reduced by the product of the
Gross-Up Payment multiplied by a fraction the numerator of which is the Excluded
Payments and the denominator of which is all Payments (including the Excluded
Payments).

(c) After the two (2) year anniversary of the Effective Date, and subject to the
approval of the Board or any committee thereof, the Executive shall be eligible
to receive a change of control agreement that is provided to similarly situated
peer executives of the Executive.

 

   - 13 -   



--------------------------------------------------------------------------------

(d) For purposes of this Agreement Change of Control means:

(i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% (or, if such shares are purchased
from the Company, 40%) or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”), provided, however, that any acquisition by (x) the Company or any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any corporation
with respect to which, immediately following such acquisition, more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
of Control;

(ii) Individuals who constitute the Board as of September 1, 1995 (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to
September 1, 1995 whose appointment to fill a vacancy or to fill a new Board
position or whose nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of

 

   - 14 -   



--------------------------------------------------------------------------------

the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act);

(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not in the
aggregate, immediately following such Business Combination, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination in
substantially the same proportion as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Company Voting
Securities, as the case may be; or

(iv) (A) a complete liquidation or dissolution of the Company or (B) sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, immediately following such sale or
disposition, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, in the aggregate by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.

 

   - 15 -   



--------------------------------------------------------------------------------

Neither the sale of the Company common stock in an initial public offering, nor
the distribution of Company common stock by Capital One Financial Corporation’s
parent corporation to its shareholders in a transaction to which Section 355 of
the Internal Revenue Code applies, nor any restructuring of the Company or its
Board of Directors in contemplation of or as the result of either of such
events, shall constitute a Change of Control.

Section 6.3 Delay of Payment. The Company will delay payment of any payments
made under this Section 6 until the first business day that is 7 months after
the Executive’s Termination Date if the Company determines that such a delay is
necessary or advisable to comply with the requirements of section 409A of the
Internal Revenue Code.

7. Confidential Information.

7.1 Definitions. For the purposes of this Agreement, “Confidential Information”
means information, knowledge, data, specialized training, or other information
that derives actual or potential value from the fact that it is not generally
known to members of the general public, which concerns the business or affairs
of Capital One or Capital One’s customers. Confidential Information includes,
but is not limited to, information relating to any line of business engaged in
or planned or under active consideration to be entered into by Capital One, such
as information regarding business plans, strategies, and products; Work Product;
Trade Secrets; test results; discoveries; customer lists; information regarding
customer needs and preferences and Capital One’s strategies for satisfying them;
supplier and vendor capabilities and agreements; compensation and career paths
of other associates; databases; computer programs; frameworks; models; credit
policies and practices; collection, repossession and recovery policies and
practices; marketing, selling and operating policies, practices, and strategies;
policies, practices, and strategies concerning the identity, solicitation,
acquisition, management, resale or cancellation of unsecured or secured lending
accounts, automobile loan or lease accounts and other accounts relating to
consumer, small business and commercial products and services.

 

   - 16 -   



--------------------------------------------------------------------------------

Confidential Information includes Capital One’s Trade Secrets. “Trade Secret”
means information, including but not limited to, a formula, pattern,
compilation, program, device, method, technique, or process, that: (a) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. The
Executive acknowledges and agrees that Capital One has taken reasonable measures
to preserve the secrecy of the Confidential Information and that one of her
responsibilities is the duty to safeguard said Confidential Information against
improper use or disclosure.

7.2 Restrictions on the Use and Disclosure of Confidential Information. In
exchange for Capital One’s agreement and promise to provide the Executive with
access to its Confidential Information, including Confidential Information the
Executive develops for Capital One, the Executive agrees and promises that,
during her employment with Capital One and at all times thereafter, she will not
use for her own benefit or for the benefit of others (including in any future
employment, work or business), or divulge to others, in any manner whatsoever,
any of Capital One’s Confidential Information, except for her work for Capital
One or as expressly authorized by Capital One. This restriction on use and
disclosure of Confidential Information is not limited to any geographic,
functional, or, except as provided below, temporal limitations. In the event the
Executive is requested by subpoena, court order, investigative demand, search
warrant or other legal process to disclose Confidential Information, she will
immediately notify Capital One of such request and will not disclose any
Confidential Information unless so ordered by a Court or other authorized
tribunal or until Capital One has expressly authorized her to do so in writing
or has had a full opportunity to object to such a request and to litigate the
matter. The Executive will further cooperate with Capital One in seeking the
confidential treatment of any Confidential Information that is ordered or
authorized to be disclosed. This Agreement is not intended to override any
disclosure obligations the Executive may have under law but is intended, to the
largest extent possible, to require the preservation of Capital One’s
information in the strictest confidence and protection from disclosure to
Capital One’s competitors. To the extent that after the Executive’s employment
terminates for any reason she resides in a jurisdiction that requires a temporal
limitation on the obligation not to use or disclose confidential information
that does not fully qualify for protection as a Trade Secret, the

 

   - 17 -   



--------------------------------------------------------------------------------

obligation not to use or disclose such information shall remain in effect for
three years after the termination of employment. The Executive’s obligation not
to use or disclose information that does qualify for protection as a Trade
Secret shall remain in effect until such information becomes generally known
through no fault of herself or others who are under duties of confidentiality to
Capital One.

7.3 Return of Confidential Information. Upon the termination of the Executive’s
employment with Capital One (for any reason) or at any other time upon Capital
One’s request, the Executive agrees to deliver immediately to Capital One the
originals and all copies of all memoranda, notes, documents, business plans,
customer lists, computer programs and any other records or property of any kind
in any media received, possessed, used, reviewed, made or compiled by the
Executive during the course of her employment with Capital One which contain or
constitute Confidential Information. The Executive agrees to inform Capital One
immediately of the existence of all such information located on the memory of
any computer or other electronic data storage devices or media she may use other
than Capital One computers or storage devices and, if so requested by Capital
One, to permanently delete or return such information. The Executive further
agrees that, during her employment and at all times thereafter, she is not
authorized to and that she will not post or otherwise display any Confidential
Information on publicly accessible portions of the Internet or similar media,
that she is not authorized to and will not electronically transmit Confidential
Information to third parties except in furtherance of her work for Capital One,
and that she is not authorized to and will not alter, modify, restrict access
to, destroy or erase Confidential Information from any Company electronic
storage device except in furtherance of her work for Capital One. Upon request
from Capital One, within ten (10) days of such request the Executive will
provide Capital One with written certification that she has complied with this
Section 7.3.

8. Non-Solicitation Covenant.

8.1 Non-Solicitation of Customers. In order to protect Capital One’s legitimate
business interests, including its Confidential Information and business
relationships, the Executive agrees that during the two (2) year period after
the Termination Date (the “Non-Solicitation Period”), she shall not, directly or
indirectly, on her own behalf or on behalf of

 

   - 18 -   



--------------------------------------------------------------------------------

another person, corporation, partnership, firm, financial institution or other
business entity (“Person”), or to the detriment of Capital One, solicit or
induce any customer of Capital One’s Branch Banking Business to leave or cease
their customer relationship with Capital One for the purposes of soliciting or
offering such customers any banking or lending products offered by Capital One.

8.2 Non-Solicitation of Employees. The Executive agrees that during the
Non-Solicitation Period she shall not, directly or indirectly, on her own behalf
or on behalf of any other Person, or to the detriment of Capital One, solicit or
induce any employee of Capital One, or any individual employed by Capital One at
any time during the prior six (6) month period, to leave or cease their
employment relationship with Capital One for any reason whatsoever, or hire or
otherwise engage such current or former employees of Capital One. This includes,
but is not limited to: (i) identifying to any Person any such individual
employed by Capital One who has knowledge concerning Capital One’s strategy,
operations, processes or other Confidential Information; (ii) communicating to
any Person about the quantity of work, quality of work, skills or knowledge, or
personal characteristics of any such individual employed by Capital One;
(iii) soliciting or hiring any such individual employed by Capital One through
third parties, such as recruiters or other persons not a party to this
Agreement, including any corporation, partnership, firm, financial institution
or other business entity; (iv) inducing any such individual employed by Capital
One to resign employment with the express or implied promise of employment
following the employee’s resignation; and (v) financing or obtaining financing
for a third-party entity, not a party to this Agreement, for the purpose, in
whole or part, of soliciting or hiring any such individual employed by Capital
One.

9. Intellectual Property.

9.1 Definitions. For the purposes of this Agreement, “Work Product” means all
inventions, creative works of authorship, source-identifying names, logos or
designs, Trade Secrets, patents or patentable inventions (including utility and
design inventions) and any Intellectual Property Rights related thereto,
including all such rights relating to any programming, documentation,
technology, material, product, service, idea, method, process, plan or strategy
concerning or related to the business or interests of Capital One that the
Executive,

 

   - 19 -   



--------------------------------------------------------------------------------

alone or with others, conceives, reduces to practice, develops or delivers to
Capital One, in whole or in part, at any time during her employment with Capital
One, or that use the time, equipment, property, or Confidential Information of
Capital One, including without limitation all rights to Confidential
Information. “Intellectual Property Rights” means all (a) patents, patent
applications and other rights of inventorship; (b) copyrights, copyright
applications, copyright registrations and other rights of authorship;
(c) trademarks and/or service marks, including without limitation,
registrations, applications and intent-to-use applications for registration,
common law rights, and other rights relating to designation of source of origin;
(d) rights relating to know-how, Confidential Information and Trade Secrets;
(e) rights analogous to those set forth herein and any other proprietary rights
relating to intangible property; and (f) any and all divisions, continuations,
continuations-in-part, renewals, reissues and extensions of the foregoing (as
applicable) now existing or hereafter filed, issued or acquired anywhere in the
world.

9.2 Ownership. Capital One shall own all Work Product. All Work Product shall be
considered work made for hire by the Executive and owned by Capital One. If any
of the Work Product is not, by operation of law, a work made for hire by the
Executive for Capital One, or if ownership of all right, title and interest of
any Work Product does not otherwise vest exclusively in Capital One, the
Executive hereby assigns to Capital One, in consideration of this Agreement and
without further consideration, the ownership of all Work Product, including the
right to sue for any past or future infringement thereof. The Executive
understands and intends that this assignment extends to Work Product that is now
existing and also to Work Product not currently in existence. Capital One shall
own, obtain and hold in its own name all rights, registrations and any other
protection in or for the Work Product. The Executive acknowledges and recognizes
Capital One’s exclusive right and title to, and ownership of, the Work Product.
The Executive agrees to perform, upon the request of Capital One, during or
after her employment, such acts as Capital One in its sole discretion determines
may be reasonably necessary or desirable to transfer, perfect and defend Capital
One’s ownership of the Work Product and any Intellectual Property Rights related
thereto, and she hereby appoints Capital One her attorney-in-fact to complete
all documents necessary to secure or perfect such Intellectual Property Rights.
The Executive agrees to assist Capital One, at its expense, in the prosecution
and enforcement of its Intellectual Property Rights at any time, and agrees not
to challenge the validity of Capital One’s ownership of Intellectual Property
Rights related to such Work Product.

 

   - 20 -   



--------------------------------------------------------------------------------

The Executive agrees not to use or disclose any Work Product to any third party
without written authorization by Capital One either during or after her
employment and agrees to return to Capital One any and all Work Product upon
termination of employment or upon prior request of Capital One.

9.3 Assignment. Notwithstanding anything in this Section 9 to the contrary, the
Executive’s agreement to assign her rights in any invention to Capital One does
not apply to any invention for which no equipment, supplies, facility or
Confidential Information of Capital One was used and which was developed
entirely on her own time, unless (i) the invention relates (a) directly to the
business of Capital One, or (b) to Capital One’s actual or demonstrably
anticipated research or development, or (ii) the invention results from any work
performed by her for Capital One.

9.4 No Misuse of Intellectual Property of Others. Capital One respects the valid
intellectual property rights of third parties. The Executive acknowledges and
agrees that she has not and will not use or disclose at Capital One any
confidential information or Intellectual Property Rights of any prior employer
or third party without the prior written permission of such prior employer or
third party. The Executive further represents that she has provided Capital One
with a copy of any non-compete, non-solicitation, invention assignment or other
similar agreement to which she is a party, and that she is in compliance with
and will continue to comply with such agreement(s).

10. Enforcement. The Executive agrees and acknowledges that her obligations
under Sections 7, 8, and 9 of this Agreement are for the benefit of the Company
and its successors and assigns, and the Company, and its successor and assigns,
shall have the right to enforce such provisions hereof. The parties agree that
it is impossible to measure in money the damages which will accrue to the
Company by reason of a failure by the Executive to perform any of her
obligations under Sections 7, 8, and 9. Accordingly, if the Company institutes
any action or proceeding to enforce the provisions of this Agreement, to the
extent permitted by applicable law, the Executive hereby waives the claim or
defense that the Company has an adequate remedy at law, and the Executive shall
not urge in any such action or proceeding the defense that any such remedy
exists at law. Furthermore, in addition to other remedies which may be
available, the Company shall be entitled to specific performance and other
injunctive relief. Sections 7, 8, and 9 shall survive the termination of the
Employment Period.

 

   - 21 -   



--------------------------------------------------------------------------------

11. Miscellaneous.

11.1 Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid, addressed as follows
(or if it is sent through any other method agreed upon by the parties):

If to the Employer:

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102-3491

Attention: John Finneran, General Counsel

If to the Executive:

Lynn Pike

6470 Cambria Pines Road

Cambria, California 93428

or to such other address as any party hereto may designate by notice to the
other, and shall be deemed to have been given upon receipt.

11.2 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

11.3 Amendment. This Agreement may be amended or modified only by a written
instrument signed by the party against whom or which enforcement of such waiver
is sought.

11.4 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

   - 22 -   



--------------------------------------------------------------------------------

11.5 Successors and Assigns. This Agreement is binding on and is for the benefit
of the Executive and the Company and their respective successors, heirs,
executors, administrators and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive. The Executive specifically consents to the assignment of this
Agreement, and all rights of the Company contained in the Agreement, including
without limitation rights under Sections 7, 8, and 9 to any successor or assign
of the Company.

11.6 Governing Law. To ensure uniformity of the enforcement of this Agreement,
and irrespective of the fact that either of the parties now is, or may become, a
resident of a different state or country, this Agreement shall be governed by
and construed in accordance with the laws of the headquarters of Capital One,
the Commonwealth of Virginia, without regard to her principles of conflicts of
law. Capital One and the Executive hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county where Capital One has offices within the Commonwealth of Virginia for
resolution of any and all claims, causes of action or disputes arising out of or
related to this Agreement.

11.7 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

11.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

11.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby. If any
provision of this Agreement or portion thereof is found by a Court of competent
jurisdiction or other tribunal to be so broad so as to be unenforceable, such
provision or portion thereof shall be interpreted to be only so broad as is
enforceable.

 

   - 23 -   



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CAPITAL ONE FINANCIAL CORPORATION By:  

/s/    Richard D. Fairbank

Title:   LYNN PIKE

/s/    Lynn Pike

 

   - 24 -   